DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the preamble is inconsistent with the claim body.  It is unclear how a pair of stimulators make a “face mask”, and whether just the stimulators are being claimed or an actual mask with the stimulators in the mask are being claimed.  In addition, the claim is incomplete for omitting essential structural cooperative relationship between elements for not connecting the stimulators to each other or another common element.  The claim is just a listing of parts.  In the claim, “that apply…stimulation to locations corresponding to…muscles” is vague and inferentially including the electrical and ultrasound stimulation.  No element has been set forth to provide the stimulation and it is unclear if the stimulation is being positively recited or functionally recited.  If the stimulation is meant to be positively recited then it is suggested to first state an element to provide the stimulation.  In addition, apparatus claims cannot claim connection to the body. It is suggested to use functional language such as “configured to apply….to locations”.
In claim 2, “of cheeks” is vague and it is suggested to use “on the user’s cheeks”.
In claim 3, the claim is incomplete for omitting cooperative relationship between elements.  The nosepiece is not connected to any other element in the claim and the claim is just a listing of parts.  In addition, “that conforms…nose” is vague as it is claiming a connection to the body.  It is suggested to use functional language such as “that is configured to conform…”. 
Similarly, claims 4 and 5 have these problems.
In claim 5, “comprising” should be “further comprising” since these are additional elements. 
In claim 6, “are mounted” and “is applied” are vague and sound more like method steps than structural limitations and it is unclear what structure is being claimed as it is unclear what the stimulators are mounted to and what is applying the stimulation--or if an element is being set forth to deliver stimulation and if it is applied over a range or one number in that range.  In line 2, “to apply electrical stimulation” is vague as claim 1 has used “electrical stimulation”.  It is unclear if claim 6’s electrical stimulation is the same as claim 1’s stimulation.  If they are the same, then “the” should be used.  If they are different then a modifier such as “a second electrical stimulation” should be used.
In claims 7 and 8, “is applied” is vague and the claim is vague for claiming a connection to the body.
In claim 9, line 4, “to electrodes” are vague as the electrodes are also recited in line 3.  It is unclear if the electrodes used in line 4 are the same as the electrodes in line 3.  Similarly, in lines 6 and 7, “skin side electrodes” and “device side electrodes” are vague as lines 3-5 also use multiple different electrodes.  Does this mean there are a total of 10 electrodes in the system?  It is unclear what is being claimed in claim 9.
In claim 11, “formed integrally…” is vague and sounds more like a method step.  In addition, it is unclear what is “formed”.  Is this the stimulators?  Similarly, “is varied” is vague as it sounds more like a method step.
In claims 12-15, “are formed” is vague as it sounds more like a method step.  In addition, it is unclear what this is referencing as the facial surfaces of the mask have not been positively recited.
In claims 14 and 15, “the previously mentioned…fitting sections” lack antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 11-15 are rejected under 35 U.S.C. 102a1 as being anticipated by Springer, Jr. (5527357).  Springer discloses the use of a face mask with convex nosepiece (e.g. figures 1 and 2, etc.) with electrical detachable stimulators/electrodes (e.g. figure 3c that is screwed on and is capable of being detached by unscrewing, etc.) placed at the zygomatic and masseter muscles of the user (e.g. figures 1, 8, 10, etc.) and uses a frequency of 7.8 Hz (e.g. col. 6, line 59, etc.), where the mask is a hard resin (e.g. col. 4, lines 53-63, etc.) being varied over its location (e.g. figures 1, 2, 3a, 3c, etc. of the different thicknesses and cutouts used in the resin facemask providing variable hardness at different locations) having flexible horizontal and vertical fitting sections (e.g. figure 1, elements 14, etc.; Note that each strap has both horizontal and vertical sections and forces upon which they will provide force along the lower mandible, top of the head, and left and right side of the face based on where the straps are located, and that the straps are flexible by their wavy appearance and so they can be fit around the head and therefore have a lesser hardness than the mask—in the alternative, see the 103 rejection below).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Springer, Jr.  Springer states that any pattern of stimulation needed the user can be provided (e.g. col. 3, lines 20-24; col. 6, lines 10-13, etc.) and shows in the figures the use of flexible straps connected to the rigid facemask, but does not specifically state that a frequency of 20-100 Hz is used to be applied to the masseter muscles and, in the alternative if Springer is not considered to have a lesser hardness to its straps compared to the mask, a relatively higher hardness mask compared to the straps.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Springer, with the use of a frequency of 20-100 Hz to apply to the masseter muscles and a lesser hardness of the straps compared to the mask, as is well known and common knowledge in the art (mpep 2144), since it would provide the predictable results of a frequency known to effectively stimulate different muscles of the face for a better cosmetic appearance, and allowing the straps to be flexible to comfortably fit around different sized and shaped heads of a user to hold the mask to the patient’s face.
Conclusion
The claims are full of vague, indefinite, and inferentially included terms and phrases making the claims difficult to interpret.  Upon correction of the 112 b rejections, the claims may further be rejected under 112a or b and/or rejected under 35 USC 102 and 103 with new art or art of record and the case made final.
The prior art evidence made of record is considered pertinent to applicant's disclosure and shows some of the well-known in the art elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        5/18/22